                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

DOUGLAS EUGENE HUEY,

                     Petitioner,                   Case No. 1:19-cv-934
v.                                                 Honorable Paul L. Maloney
SHANE JACKSON,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that a certificate of appealability is DENIED.



Dated:   December 17, 2019                        /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
